Citation Nr: 1431038	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  00-18 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 12, 1998 for a total disability rating, to include a total disability rating based on individual unemployability due to service-connected disability (TDIU) and an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person.


(The issue of entitlement to payment of attorneys fees from past due benefits will be the subject of a separate Board decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 1998 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the July 1998 rating decision, the RO granted service connection for PTSD (pursuant to an October 1997 Board decision) and assigned a 30 percent rating effective January 4, 1994.  By rating decision in April 1999, the RO increased the Veteran's PTSD rating to 100 percent, effective January 4, 1999.  In June 2000, the RO assigned the Veteran an earlier effective date for the 100 percent rating for PTSD to February 12, 1998.  In the October 2005 decision, the RO granted special monthly compensation based on the housebound criteria effective in August 2005, and denied special monthly compensation based on aid and attendance.  The Veteran and his spouse testified before the undersigned at a September 2003 hearing conducted via videoconference.  A transcript of the hearing is of record.

In June 2009, the Board remanded the case for a hearing before a Veterans Law Judge pursuant to his request for such a hearing.  A hearing was scheduled for the Veteran before a member of the Board sitting in Washington, D.C. on July 16, 2012.  However, according to a statement from the Veteran, which was received by the Board in July 2012, he no longer wished to appear at a Board hearing.  Consequently, there has been substantial compliance with the June 2009 remand instructions with respect to this issue.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999). 

As the title page of this decision shows, the issue on appeal includes entitlement to an initial evaluation in excess of 30 percent for PTSD prior to February 12, 1998.  This is in view of the fact that the Veteran timely appealed the grant of a 30 percent rating beginning January 4, 1994, prior to the subsequent grant (in June 2000) of a 100 percent rating effective February 12, 1998.

The issue of entitlement to special monthly compensation based on the need for the aid and attendance of another person is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's PTSD has rendered him demonstrably unable to obtain or retain employment from the effective date of the grant of service connection on January 4, 1994.


CONCLUSION OF LAW

The Veteran's PTSD disability is 100 percent disabling from the date of the grant of service connection according to applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (diagnostic criteria in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 2002) with implementing regulations at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of VCAA. See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board, however, need not consider the question of VCAA compliance because there is no harm to the appellant as a result of any VCAA deficiencies in view of the fact that the full benefit sought by the Veteran as to the issue being decided herein is being granted.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The Board notes that effective November 7, 1996, during the pendency of this appeal, VA's Schedule, 38 C.F.R. Part 4, was amended with regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  In this regard, if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000; see also Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date. As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. I n this case, either the old or revised rating criteria may apply, although the new rating criteria are only applicable since their effective date. VAOPGCPREC 3-2000.

The RO provided the Veteran notice of both the old and new regulations.  Thus, the Board finds that it may proceed with a decision on the merits of the Veteran's claim, with consideration of the original and revised regulations, without prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  

Before November 7, 1996, the General Rating Formula for Psychoneurotic Disorders (VA Schedule) read in part as follows:

A 30 percent rating was assigned for "definite" social and industrial impairment.  A 50 percent rating was assigned for "considerable" impairment of social and industrial adaptability.  A 70 percent rating was assigned for severe impairment of social and industrial adaptability.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General Counsel for VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the term "considerable," as used in 38 C.F.R. § 4.132 to describe the criterion for a 50 percent evaluation, was defined to describe a "rather large," degree of strength or intensity.  Id., at 5.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C.A. § 7104(c) (West 2002).

Under the previously applicable regulation, the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9400 may be sufficient to support the assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the current schedular criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Factual Background

VA treatment reports for December 1993 reveal that the Veteran complained of nightmares, flashbacks, and intrusive thoughts on a daily basis; he also had insomnia.

According to a March 1994 VA PTSD Program report, psychological test results and interview data supported a diagnosis of PTSD, with PTSD symptomatology completely incapacitating the Veteran in terms of social and occupational functioning since his return from Vietnam.  It was reported that he had experienced extreme difficulties in terms of interpersonal relationships, as he had been married three times, and had been unable to work full-time since 1972.

On VA psychiatric evaluation in June 1994, the Veteran gave a long history of sleep disturbance, irritability, persistent recurrent thoughts of his Vietnam experiences, and difficulty relating to other people.  He indicated that he had been unable to work regularly in recent years and was self-employed.  The diagnoses were depressive disorder, not otherwise specified (NOS); and PTSD not diagnosed on this examination.

According to a June 1994 psychological evaluation report from Carolina Psychological Associates, the Veteran complained of sleep problems such as nightmares of Vietnam combat and of the sexual assault he experienced early in service.  The Veteran indicated that he never made more than nominal earnings in any year and that he was currently unemployed.  Results from psychological testing were consistent with a chronic depressive disorder as well as a history of substance abuse in an individual with a mixed personality disturbance, characterized by avoidance, schizoid, dependent, and antisocial features.  Some test results were considered invalid due to a response set of overemphasizing psychopathology in a desire to be seen in a negative light.  The diagnoses were dysthymia, primary, early onset; cannabis abuse, by history; polysubstance dependence; and personality disorder, NOS.  His current GAF was 50.

The Veteran was hospitalized at John Umstead Hospital in May and June 1995 for, according to the Veteran's wife, increased depression and withdrawal, although the Veteran said that he was on medication and was not depressed.  Marijuana dependence and antisocial personality disorder were diagnosed.

The Veteran was hospitalized at a VA facility in June and July 1995 for depressive symptoms, including suicidal ideation.  He noted a history of depressive symptoms since Vietnam that had worsened in the past two years.  His complaints included insomnia, poor concentration, hopelessness, poor appetite, suicidal ideation, nightmares, and flashbacks.  The diagnoses were PTSD; and major depressive episode, recurrent.  His GAF score was 65 on discharge.

An August 1995 statement from the Veteran's wife is to the effect that the Veteran never had a productive full-time job, although he did odd jobs in carpentry.

According to an August 1995 Social Security Administration (SSA) Functional Capacity Assessment, the Veteran had been taking medication "with good results."  He was considered able to work.

According to a February 1996 statement from the Veteran's wife, who had known the Veteran for at least 20 years and had been married to him for 10 years, the Veteran's life has been consumed with Vietnam on a daily basis.

The Veteran testified at his February 1996 personal hearing at the RO that he had nightmares of Vietnam, insomnia, and no friends.  He also said that the medication he was receiving was helping to the point where he was working parttime.  He said that it had been 20 years since he had worked for anyone and that he did not think he had earned $20,000 in 27 years.  

According to an October 1996 Vet Center Psychological Treatment Progress Summary, the Veteran had PTSD related to sexual and combat trauma in Vietnam, with nightmares and intrusive thoughts and memories, that occurred frequently enough to impair his emotional and occupational functioning.  It was noted that the Veteran's PTSD symptoms remained prominent, resulting in severely impaired daily functioning.  PTSD was diagnosed, and the GAF score was 40.  

A July 1997 PTSD Program Summary Note reveals that the Veteran had not been employed full-time essentially since leaving service.  It was noted that his symptoms had progressed to the point that he was unable to reliably perform any intermittent work even as a self-employed carpenter.  PTSD and depression were diagnosed, and his GAF score was 40.

According to a July 1997 notarized statement from J.M.K., the president of Epoh Builders, the Veteran had been an employee since February 1996 and was a very loyal and skilled worker.  The Veteran sometimes appeared withdrawn and was sometimes late to work.  He had good weeks and bad weeks.

The Veteran and his wife testified at a travel board hearing in July 1997.  The Veteran testified that he had been with his wife for 13 years.  The Veteran's wife testified that receiving treatment and taking medication had helped the Veteran's condition and he was able to maintain a job, which he had not been able to do previously.

A VA psychiatric evaluation was conducted in December 1997, which included review of the claims files.  It was noted that the Veteran had been able to work as a carpenter for a construction company for the past two years.  The Veteran explained that he had been unable to hold a regular job until after he began treatment at the PTSD program and at the Durham VAMC about four years earlier.  He gave a long history of PTSD symptoms including depression and marked difficulty in relating to other people.  He added that he still had difficulty dealing with other people and was being seen individually at the Vet Center because he was unable to handle the pressure of group therapy.  He was diagnosed as having PTSD and was assigned a GAF score of 51.  It was reported that the Veteran had moderate to moderately severe psychiatric symptoms.  

According to VA progress notes for February 12, 1998, the Veteran had been laid off from this job.  PTSD and depression were diagnosed, and the GAF score was 40.

According to a March 1998 Vet Center report, the Veteran had increased PTSD symptomatology; his ability to maintain a consistent employment position was considered severely compromised.  The report notes that the Veteran was recently let go from his job due to his employer's concerns about his emotional health.

An April 1998 SSA Functional Capacity Assessment revealed that the Veteran was unable to work.  

Evidence on file reveals that the Veteran was granted SSA disability benefits in April 1998, effective December 31, 1997, for anxiety-related disorders.

The Veteran testified at a Board video conference hearing in September 2003 that he did not work much after service and performed odd jobs and small carpenter jobs, but "nothing big".  He attributed this to his PTSD symptomatology.  His wife similarly testified that the Veteran did not work consistently or anything long term. 

Discussion

By applying the Veteran's PTSD symptomatology to the old rating criteria for rating mental disorders prior to November 6, 1996, it is apparent that he is entitled to a 100 percent evaluation back to the date of his January 1994 claim for service connection.  This is based on evidence showing that he has been demonstrably unable to obtain or retain employment due to his PTSD symptomatology since 1994. 

At the time that the Veteran was initially diagnosed as having PTSD in 1995, and when he filed a claim for service connection for this disability in January 1994, there was already evidence of employment problems.  In this regard, a March 1994 VA PTSD Program report shows that the Veteran's PTSD symptomatolgy was completely incapacitating him in terms of social and occupational functioning and the Veteran reported being unable to work full time since 1972.  At a VA psychiatric evaluation in June 1994, the Veteran reported that he had been unable to work regularly in recent years and was self-employed.  At a June 1994 private psychological evaluation, the Veteran reported that he never made more than nominal earnings in any year and was currently unemployed.  The Veteran's wife submitted a statement in August 1995 asserting that the Veteran never had a productive full-time job and did odd jobs in carpentry.  The statements from the Veteran and his spouse in regard to his employment history are deemed credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

In addition, there is an October 1996 Vet Center Psychological Treatment Progress Summary noting that the Veteran's PTSD symptomatology remained prominent resulting in severely impaired daily functioning.  This summary contains a GAF score of 40.  As noted above, a GAF score between 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Veteran was also assigned a GAF score of 40 in July 1997 and February 1998.  

Additional evidence showing the Veteran's inability to obtain or retain employment, namely, to retain employment, includes a July 1997 PTSD Program Summary Note revealing that the Veteran's symptoms had progressed to the point that he was unable to reliably perform any intermittent work even as a self-employed carpenter.  While this evidence conflicts with a July 1997 notarized statement from the Veteran's employer at the time, Epoh Builders, who reported that the Veteran had been a very loyal and skilled worker since February 1996, the evidence shows that this employment was short lived.  That is, the evidence shows that the Veteran was laid off just six months after this statement was issued.  Indeed, in addition to noting that the Veteran was a very loyal and skilled employee, the Veteran's former employer in the July 1997 statement noted that he sometimes appeared withdrawn and was sometimes late to work.  He added that the Veteran had good weeks and bad weeks.  Also, a March 1998 Vet Center report contains the Veteran's report that he was recently let go from his job due to his employer's concerns about his emotional health.  According to this report, the Veteran's ability to maintain a consistent employment position was considered "severely compromised".  Also, an April 1998 SSA Functional Capacity Assessment form reveals that the Veteran was unable to work, and SSA records show that he was granted SSA disability benefits effective December 31, 1997, for anxiety-related disorders.

While consideration has also been given to an earlier Functional Capacity Assessment form from SSA in February 1995 noting that the Veteran had been taking medication "with good results" and was considered able to work, in addition to assigned GAF scores of 65 in July 1995 (at which time the Veteran was hospitalized for depressive symptoms including suicidal ideation), and 51 at a VA psychiatric evaluation in December 1997, the Board does not find that it changes the outcome of this appeal.  Rather, it is consistent with the fact that the Veteran was able to perform part time work of short duration before being let go because of concerns over his emotional health, as well as performing odd jobs as a self employed worker for nominal earnings despite his PTSD symptomatology.  

As stated, the Veteran need only meet one of the criteria under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Johnson, supra.  Furthermore, it is not necessary to evaluate the Veteran's PTSD under the new criteria for rating mental disabilities (38 C.F.R. § 4.130, Diagnostic Code 9411 (2011)) since the veteran has already been afforded the maximum rating and benefit allowable by law by virtue of the determination under the old rating criteria.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); AB v, Brown, 6 Vet. App. 35 (1993). 

Based on the foregoing, the weight evidence as noted above supports the assignment of a 100 percent evaluation for the Veteran's PTSD from January 4, 1994.  This is based on the Veteran's demonstrable inability to obtain and retain employment due to his PTSD symptomatology from the date of his January 4, 1994 claim for service connection.  38 C.F.R. § 4.132, Diagnostic Code 9411 (diagnostic criteria in effect prior to November 7, 1996).

Lastly, the provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  The general rule with regard to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

By this decision, the Veteran is now in receipt of a total schedular rating for PTSD effective January 4, 1994, the date he filed his claim for service connection for PTSD.  This represents a full grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, consideration of this claim under the effective date regulations above, either based on a TDIU or schedular basis, has been rendered moot.  


ORDER

Entitlement to a 100 percent rating for PTSD, effective January 4, 1994, is granted, subject to regulations governing the award of monetary benefits.


REMAND

With respect to the issue of entitlement to SMC based on the need for the aid and attendance of another person, the Board notes that a VA aid and attendance evaluation has not been conducted in over four and a half years.  Additionally, there is some conflict in the evidence currently on file as to the effect of the Veteran's service-connected PTSD on his activities of daily living, such as his ability and motivation to attend to the activities of self care.  When examined by VA in January 2008, part of the Veteran's problems with daily living appears to be due to his bilateral hip disability.  Consequently, a new examination is needed to determine whether there is a need for the assignment of SMC.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a psychiatric disability since January 2008, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The Veteran must also be afforded an aid and attendance examination to determine the current nature and severity of his service-connected disability.  The claims file, including a copy of this remand, must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any necessary tests or studies must be conducted, and all manifestations of current service-connected disability must be described in detail.  The aid and attendance examiner must assess the impact of the Veteran's service-connected disabilities on his ability to perform functions of self care, to include his ability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, and to attend to the wants of nature.  The examiner must note whether the Veteran has physical or mental incapacity due to service-connected disability that renders him unable to protect himself from hazards or dangers incident to his daily environment.  The rationale for all opinions expressed must be explained.  The report prepared must be typed and then associated with the Veteran's VA claims folder.   

3.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  The RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Thereafter, the RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to SMC based on the need for the regular aid and attendance of another person.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


